UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7608



TIMOTHY LEE CREED,

                                                 Petitioner - Appellant,

          versus


NORTH CAROLINA     ATTORNEY    GENERAL;     J.    V.
TURLINGTON,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. N. Carlton Tilley, Jr.,
District Judge. (CA-96-932-3)


Submitted:   May 14, 1998                         Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Lee Creed, Appellant Pro Se. Rebecca Kendrick Cleveland,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Lee Creed seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-
icate of appealability and dismiss the appeal on the reasoning of

the district court. Creed v. North Carolina Attorney General, No.
CA-96-932-3 (M.D.N.C. July 18, 1997). We also deny Creed's motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2